Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A board of review reduced the accused’s conviction of assault with a dangerous weapon to assault and battery, in violation of Article 128, Uniform Code of Military Justice, 10 USC § 928, and reassessed the sentence on the basis of the reduced findings of guilty. The Judge Advocate General of the Air Force certified the record of trial for review upon several issues. The first concerns a determination by the board of review that certain evidence was admitted in violation of Article 31, Uniform Code of Military Justice, 10 USC § 831. The record of trial amply supports the board of review’s conclusion and we, therefore, answer the first certified issue in the affirmative. The other certified questions relate to the correctness of the board of review’s action in affirming, under the specifications and evidence, the lesser offense. Without suggesting that we approve everything that was said in it, the opinion of the board of review adequately answers these questions. See also United States v Clay, 9 USCMA 582, 26 CMR 362.
The decision of the board of review is affirmed.
Judge Ferguson concurs.